Citation Nr: 9909396	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for thoracic strain.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of status post anterior cruciate 
ligament reconstruction of the right knee.  

4.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to January 
1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to service 
connection for residuals. Status post anterior cruciate 
ligament reconstruction of the right knee, and bilateral pes 
planus, each with assignment of a noncompensable evaluation 
effective January 30, 1996.  The RO also determined that the 
claims of entitlement to service connection for thoracic 
strain and allergic rhinitis were not well grounded, and 
denied entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable.  

In July 1997 and February 1998, the RO increased the rating 
for the right knee disability to 10 and 20 percent, 
respectively; both evaluations effective from January 30, 
1996.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Accepting the representative's argument made in the 
March 1999 brief on appeal, the Board finds that there is 
nothing in the record showing that the veteran was only 
seeking a 20 percent rating for his service-connected right 
knee disability.  Further, there is no written withdrawal of 
the issue under 38 C.F.R. § 20.204 (1998).  Therefore, the 
Board will consider the increased rating issue on appeal.  

For consistency and economy, the Board employs the term 
"right knee disability" to represent the service-connected 
residuals of status post anterior cruciate ligament 
reconstruction of the right knee.  

The issue of service connection for allergic rhinitis is 
addressed in the remand portion of this decision. 


FINDINGS OF FACT

1.  The claim for service connection for thoracic strain is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

2.  The veteran's right knee disability is productive of not 
more than moderate disablement.  

3.  The veteran's bilateral pes planus is manifested by 
symptomatology that is not more than mild in degree.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for thoracic strain.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for an initial rating in excess of 20 
percent for the right knee disability have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1998).  

3.  The criteria for an initial compensable evaluation for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for thoracic strain.

Factual Background

The service medical records show that in February 1993 the 
veteran was seen for complaint of low back pain as a result 
of weight lifting.  Examination revealed pain at T11-T12 area 
which was worse with backward bending.  There was normal 
range of motion in the lower and upper extremities.  The 
assessment was back strain.  In December 1995, the veteran 
reported that he had injured his tail bone 3 days before when 
he fell against some free weights.  Examination revealed 
tenderness to palpation in the coccyx region.  There was no 
fracture on X-ray.  The assessment was contusion of the 
coccyx.  

On VA examination in May 1996, the veteran stated that he had 
pain in the thoracic spine region.  He attributed this to 
weight lifting as part of his fitness regimen.  There was no 
history of radicular pain, herniated discs, or Cortisone 
injections into the spine.  He stated that the pain was 
present on a daily basis and was mild.  Physical examination 
revealed normal thoracic curvature.  There were no 
paravertebral spasms in the thoracic region.  There was full, 
painless range of motion in the thoracic spine with good air 
entry and chest expansion.  On neurological examination, deep 
tendon reflexes were 2+ and symmetric in the upper 
extremities with Babinski's absent.  Sensation to light touch 
was intact.  Strength was 5/5 in the upper extremities.  X-
rays of the thoracic spine revealed a slight thoracic 
scoliosis which represented a compensatory curve of the 
lumbar scoliosis.  A slight rotation of the spinous processes 
was present.  The vertebral column appeared normal.  The 
diagnosis was thoracic strain.  



In a May 1997 statement, B.Z. reported that during physical 
therapy for the anterior cruciate ligament surgery, they 
treated the veteran for low back pain during 1994 and 1995.  
They used moist hot packs and stretching exercises for his 
treatment.  They also instructed him in the Home Exercise 
Program.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).


Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
thoracic strain must be deneid as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the claimant's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

Turning to the veteran's claim for service connection for 
thoracic strain, the Board notes that while the service 
medical records contain documentation of treatment of the 
veteran in 1993 on one occasion for back pain in the thoracic 
area, no chronic acquired disorder of the thoracic spine is 
shown in the service medical records.  It is well to note 
that at the time of such treatment a radiographic study was 
negative for any abnormality.  The post service VA 
examination conducted in 1996, three years later, disclosed 
no obvious disorder of the thoracic spine on clinical 
inspection.  At the time of the examination, the veteran 
demonstrated a full, free painless range of motion.  While a 
radiographic study did reveal a thoracic scoliosis, this was 
noted to be a compensatory curve of the lumbar scoliosis also 
noted on examination.

To summarize the evidentiary record in brief, the Board notes 
that the veteran, on the basis of competent medical evidence 
of record, is not shown to have a chronic acquired disorder 
of the thoracic spine, much less thoracic strain, which has 
been linked to his period of active service.  In 1996 the VA 
examiner did not link a disorder of the thoracic spine to 
service.  The veteran may report as to his thoracic spine 
symptomatology, but may not opine as to diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
King v. Brown, 5 Vet. App. 19, 21 (1993).
In the absence of competent medical evidence showing that the 
veteran currently has a chronic acquired disorder of the 
thoracic spine linked to service, his claim is otherwise 
predicated on his own lay opinion.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the appellant's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu, King.
Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for thoracic strain mist be 
deneid as not well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeal 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that if the veteran fails to submit a well-grounded claim, VA 
is under no duty to assist him in any further development of 
the claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).  

The veteran's representative contends that, subsequent to the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; see also Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 
425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9, prior to determining that a claim is not 
well-grounded.  



The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5.  The Board has determined, therefore, that, in the 
absence of a well-grounded claim, VA has no duty to assist 
the veteran in developing his case.


II.  Entitlement to an initial evaluation 
in excess of 20 percent for residuals of 
status post anterior cruciate ligament 
reconstruction of the right knee.

Factual Background

The service medical records show that in August 1992 the 
veteran was seen for complaint of right knee pain.  The knee 
was essentially normal on physical examination.  In 
December1993, the veteran was seen after injuring his right 
knee while playing basketball.  The assessment was right knee 
pain with mild swelling.  In April 1994, he underwent 
arthroscopy and anterior cruciate ligament reconstruction of 
the right knee.  Clinical entries dated in May 1994 noted 
that the veteran was doing well and that the incision had 
healed.  Range of motion of the right knee was 0 to 120 
degrees.  

Thereafter, the records reflect follow-up evaluations for the 
knee.  The last record regarding the right knee, dated in May 
1995, indicated that the veteran had generalized anterior 
knee pain.  The knee was stable on physical examination.  
There was full range of motion and excellent strength.  The 
impression was persistent post reconstructive knee pain.  






On VA examination in May 1996, the veteran complained of 
instability and moderate pain associated with prolonged 
walking.  Physical examination showed a 9 cm hyperpigmented, 
flat, nonadherent, anterior longitudinal scar.  There were 3 
punctate scars: two laterally and one medially which were 1 
cm across, hypopigmented and scarcely visible.  Range of 
motion of the right knee was 0 to 140 degrees of flexion.  
Medial and lateral collateral ligaments were intact.  
McMurray's test was negative.  Patellar inhibition test was 
negative and the posterior cruciate ligament was intact.  The 
anterior cruciate ligament revealed moderate laxity.  X-ray 
of the right knee showed status post anterior cruciate 
ligament repair without evidence of degenerative joint 
disease.  

In a June 1996 rating decision, the RO granted service 
connection for right knee disability, evaluated as 
noncompensably disabling from January 30, 1996.  In July 1997 
and February 1998, the evaluation for the right knee 
disability was increased to 10 and 20 percent, respectively.  
Both increases were effective from January 30, 1996.  

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.


The veteran's right knee disability is evaluated under 
Diagnostic Code 5257.  Under this code, a 10 percent 
evaluation is assigned for slight impairment of a knee, a 20 
percent evaluation is assigned for moderate impairment of a 
knee and a 30 percent evaluation is assigned for severe 
impairment of a knee as measured by the degree of recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation is warranted for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable evaluation is warranted for extension 
limited to 5 degrees.  Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the 
"same disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (198).  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

As noted above, service connection was established for right 
knee disability in June 1996; a noncompensable evaluation was 
assigned, effective from January 30, 1996, the day following 
separation from service.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the date 
of discharge from service; it may assign separate ratings for 
separate periods of time based on facts found-a practice 
known as "staged" ratings.  Fenderson v. West, No. 96-947, 
slip op. at page 8-9 (U.S. Vet. App. January 20, 1999).  The 
Board notes that the disability evaluation for the right knee 
was subsequently increased to 20 percent, effective from 
January 30, 1996.  

The only pertinent evidence of record following the veteran's 
discharge from service is the report of VA examination in May 
1996.  At that time, the veteran complained of instability 
and moderate right knee pain.  Physical examination of the 
right knee was essentially normal except for moderate laxity 
in the anterior cruciate ligament.  There was full range of 
motion in the knee.  Upon review, the Board finds that this 
evidence is not suggestive of severe impairment of the knee 
associated as required for a 30 percent evaluation under 
Diagnostic Code 5257.  Nor does the evidence reveal the 
necessary limitation of motion for a rating in excess of 20 
percent under Diagnostic Codes 5260 or 5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, however, the May 1996 VA examination found no 
evidence of weakened movement, excess fatigability, or 
incoordination of the knee.  Although the veteran complained 
of pain and instability in the right knee, physical 
examination showed that he had full range of motion of the 
knee.  Thus, the Board finds that 38 C.F.R. §§ 4.40 and 4.45 
do not provide a basis for a higher rating.  The Board does 
not consider the provisions of 38 C.F.R. § 4.59 applicable, 
since that regulation relates to painful motion from 
arthritis, a disability which has neither been service-
connected nor shown by the evidence of record.  It follows 
that the provisions of VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) 
and VAOPGCPREC 9-98 (O.G.C. Prec. 9-98) pertaining to a 
separate evaluation for arthritis when a veteran is already 
rated under diagnostic code 5257.

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic codes 7803, 7804, 
7805 (1998);  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that the 1996 VA examination disclosed three 
barely visible scars none of which was noted to be poorly 
nourished with repeated ulceration, tender or painful on 
objective demonstration, causative of limitation of function 
of the knee.  As such, a separate compensable disability 
evaluation under any of the codes for rating residual 
scarring is not warranted.

The appellant's right knee disability has not been shown to 
render his disability picture unusual or exceptional in 
nature, markedly interfere with employment, or require 
frequent periods of inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

In view of the foregoing discussion, the Board finds no basis 
upon which to predicate a grant of entitlement to an initial 
evaluation in excess of 20 percent for residuals of status 
post anterior cruciate ligament reconstruction of the right 
knee.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


II.  Entitlement to an initial 
compensable evaluation for bilateral pes 
planus.

Factual Background

The service medical records show that bilateral pes planus 
was noted in April 1995.  

On VA examination in May 1996, the veteran reported that if 
he stood on a hard surface all day long he had some soreness 
in his feet.  Examination of the feet revealed bilateral pes 
planus deformities.  There was no tenderness on palpation of 
the plantar fasciae.  Gait was intact without limping.  X-
rays of the feet revealed no abnormalities.  

In a June 1996 rating decision, the RO granted service 
connection for bilateral pes planus, evaluated as 
noncompensably disabling from January 30, 1996.  

Analysis

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276.  Under this code, mild symptoms which are relieved 
by a built-up shoe or arch supports will be rated as 
noncompensably disabling.  Where symptoms are moderate, with 
a weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, a 10 percent rating will be granted.  Severe 
manifestations, such as evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities will be 
granted a 30 percent rating.  Pronounced bilateral pes 
planus, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, none of 
which are improved by orthopedic shoes or appliances, will be 
awarded a 50 percent schedular evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

As noted above, service connection was established for 
bilateral pes planus in June 1996; a noncompensable 
evaluation was assigned, effective from January 30, 1996, the 
day following separation from service.  As the veteran takes 
issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since the date of discharge from service; it may 
assign separate ratings for separate periods of time based on 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, No. 96-947, slip op. at page 8-9 (U.S. 
Vet. App. January 20, 1999).  


The only pertinent evidence of record following the veteran's 
discharge from service is the report of VA examination in May 
1996.  At that time, the veteran had no tenderness on 
palpation of the plantar fasciae.  His gait was normal.  This 
evidence does not show that the veteran's bilateral pes 
planus is more than mild in degree, consistent with the 
current noncompensable evaluation.  

As to application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, while the rating criteria under 5276 do not 
specifically mention range of motion, the Board finds that 
the criteria classified as mild or moderate, do in fact 
contemplate range of motion, functional loss, pain on motion, 
weakness, etc.  The 1996 VA examination disclosed no evidence 
of any of the foregoing symptomatology which would warrant a 
grant of a compensable evaluation under 38 C.F.R. §§ 4.40, 
4.45.  As radiographic study of the feet was negative for any 
abnormalities, the criteria under 38 C.F.R. § 4.59 pertaining 
to arthritis similarly do not provide a basis for assignment 
of a compensable evaluation.

Bilateral pes planus have not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards thereby precluding referral of 
the case to the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).

In view of the foregoing discussion, the Board finds that the 
evidentiary record does not support an initial compensable 
rating for bilateral pes planus with application of all 
pertinent criteria.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for thoracic strain, the 
appeal is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of status post anterior cruciate ligament 
reconstruction of the right knee is denied.

Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that he is entitled to service 
connection for allergic rhinitis as this condition was 
incurred in service.  

The service medical records show treatment for allergic 
rhinitis in July and August 1995.  Allergy testing in 
November 1995 showed marked sensitiveness to several 
allergens.  The diagnosis was perennial and seasonal allergic 
rhinitis.

The veteran was afforded a VA examination in May 1996.  
Physical examination revealed that the lungs were clear to 
auscultation and percussion.  The diagnosis was allergic 
rhinitis.  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.

Upon review of the evidence of record, the Board is of the 
opinion that additional development is necessary for the 
proper adjudication of the veteran's claim.  VA has the duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  The Court has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran prior and subsequent to service 
for allergic rhinitis.  





After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine if allergic 
rhinitis was aggravated in service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
must be conducted.  The examiner should 
be requested to express an opinion as to 
whether allergic rhinitis was aggravated 
in service.  The examiner should express 
an opinion as to whether the veteran's 
allergic rhinitis is seasonal or 
perennial.  The complete rationale for 
any opinion expressed should be provided.  
The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
conducted.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for allergic rhinitis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 19 -


- 1 -


